Citation Nr: 1502647	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for status post residuals, reconstruction surgery left anterior cruciate ligament rupture knee, currently rated at 20 percent disabling.

3.  Entitlement to an increased rating for degenerative changes of the left knee, status post anterior cruciate ligament repair, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to July 1983, and from January 1984 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision denying a rating in excess of 20 percent for the left knee instability and denying entitlement to TDIU, and an April 2012 rating decision denying a rating in excess of 10 percent for the degenerative changes of the left knee.

The Board notes that the Veteran filed a claim for an increased rating for residuals of his left knee surgery in September 2010, and was denied an increased rating in a May 2011 rating decision.  The Veteran then filed a notice of disagreement in January 2012.  The RO subsequently issued a Statement of the Case (SOC) in July 2012, in which it continued to deny an increased rating for the residuals of the left knee surgery, and also granted the Veteran a separate compensable rating for the degenerative changes in his left knee.  The Veteran subsequently filed a timely substantive appeal, in which he stated that he was appealing all issues listed on the SOC.  The Board finds that as to the issue of the degenerative changes of the left knee, the September 2012 Form 9 constitutes a notice of disagreement and substantive appeal.  Accordingly, the Board has jurisdiction over the issue.

In February 2013, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed in his February 2013 Board hearing that his knee disabilities have worsened since his last VA examination, which was in October 2010.  Additionally, a review of the claims file shows that the most recent VA treatment record is dated in March 2012 from the Pittsburgh, Pennsylvania VA Medical Center.  As records dated since March 2012 might contain information relevant to the Veteran's claims on appeal, they must be secured and associated with the record.  Consequently, given the time that has transpired since his last examination and the outstanding VA records, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

As to the Veteran's claim for TDIU, a veteran may be awarded TDIU upon a showing that he is unable to secure or follow substantially gainful employment due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 4.16 (2014).  In a November 2010 VA medical examination, the examiner found that the Veteran would have difficulty with industrial or sedentary employment that required any prolonged walking, standing, or sitting due to left leg pain.  Specifically, the examiner also found that the Veteran would not be able to do any heavy lifting or climb a ladder due to the left lower leg pain and numbness, nor any sedentary employment due to neck and back pain.  The Veteran states that he ultimately quit working in April 2011 after he was instructed by doctors to do so due to his left knee disabilities.  VA Form 9, dated December 2012; February 2013 Hearing Testimony transcript, page 23.  The Veteran's formal application for TDIU indicates that he has no higher than a high school education, with no other type of training or education, and his occupational background involved physical labor jobs.  The Board finds that these facts are sufficient enough to warrant referral to the Director of Compensation Services for consideration for extraschedular TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records from March 2012 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the level of severity his service-connected left knee disabilities, to include an opinion as to any effects on the Veteran's occupation.

3.  Then, refer the Veteran's case to the Director of Compensation and Pension Service for extraschedular consideration for TDIU.

4.  Then, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




